Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
2.	The drawings were received on May 6, 2021.  These drawings are acceptable to the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
3.	Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claims 1-20 are rejected under 35 U.S.C. 112(a) for a lack of written description for the claimed (1) “media clamps: pivot to a high raised position after a leading edge of the incoming media sheet has passed over a trailing edge of a stack region; pivot to an intermediate position after the leading edge of the incoming media sheet has passed the number of media clamps and during x-direction alignment…; and pivot to the clamped position after the leading edge of the incoming media sheet has passed the number of media clamps and following x-direction alignment” in claim 1; (2) “raising, via the motors, the media clamps after the leading edge of the incoming media sheet has passed over the trailing edge of the stack region; lowering, via the motors, the media clamps to an intermediate position after the leading edge of the incoming media sheet has passed the number of media claims and during x-direction alignment; and lowering, via the motors, the media clamps to align the incoming media sheet with the stack region after the leading edge of the incoming media sheet has passed the media clamp and following x-direction alignment in claim 7; (3) “translating the media support device towards the media clamps; …incrementally raising the media clamp and translating the media support device towards the media clamps until no contact is detected between the media support device and the media clamps” in claim 11; and (4) “a set of media clamps: pivot between a clamped position and a raised position as each incoming media sheet of a job is received, wherein the set of media clamps pivot between the clamped position and the raised position at a rate to match a print rate of the printing device in which the system is disposed; and are in a raised position when an incoming media sheet is not of a corresponding media size in claim 12.  A review of the four corners of the disclosure fails to provide any drawings, details in the specification, abstract support, or any other support to show that Applicant had possession of the claimed “pivot…after a leading edge of the incoming sheet has passed over a trailing edge of a stack region…” in claim 1; pivot…after the leading edge of the incoming media sheet has passed the number of media clamps and during x-direction alignment in claim 1; “pivot…after the leading edge of the incoming sheet has passed the number of media clamps and following x-direction alignment” in claim 1; “raising…the media clamps after the leading edge of the incoming media sheet has passed over the trailing edge of the stack region…” in claim 7; lowering…the media clamps…after the leading edge of the incoming media sheet has passed the number of media clamps and during x-direction alignment in claim 7; “translating the media support device towards the media clamps…” in claim 11; incrementally raising the media clamp and translating the media support device towards the media clamps…in claim 11;  “pivot between a clamped position and a raised position as each incoming media sheet of a job is received…” in claim 12; pivot between the clamped position and the raised position at a rate to match a print rate of the printing device…in claim 12; or raised position when an incoming media sheet is not of a corresponding media size.  The specification inadequately describes and the drawings do not show how motors can entirely perform the clamed functions of the media clamps, and also do not disclose any structure at all to entirely perform the claimed translating function of the media support device.  More importantly, the specification fails to express or describe the motors in any understandable terms including such as, specific types of motors that could achieve the claimed functions of the media clamps, any type of control circuit effective to control motors to achieve the claimed functions of the media clamps, or in any other manner that provides sufficient structure to entirely perform the claimed functions.  The specification fails to express or describe any structure at all that could achieve the claimed translating function of the media support device.  The drawings and specification fail to describe, even at a high level, how motors could be controlled to produce the specific results described in the claims or  how the media support device can be translated to produce the specific results described in the claims.  Applicant’s mere showing of rectangular boxes (101-1 to 101-8) added to the drawings dated 5/6/21 to represent motors to operate media clamps (rectangular boxes 104-1 to 104-4) would not satisfy the requirements under 35 U.S.C. 112, first paragraph.  Similarly, the showing of a rectangular box (718) and direction arrow (720) to represent a media support device that is somehow translated would not satisfy the requirements under 35 U.S.C. 112, first paragraph.  
MPEP 2163 states 
“There is a presumption that an adequate written description of the claimed invention is present when the application is filed. In re Wertheim, 541 F.2d 257, 263, 191 USPQ 90, 97 (CCPA 1976) ("[W]e are of the opinion that the PTO has the initial burden of presenting evidence or reasons why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims."). However, as discussed in subsection I, supra, issues of adequate written description may arise even for original claims, for example, when an aspect of the claimed invention has not been described with sufficient particularity such that one skilled in the art would recognize that the applicant had possession of the claimed invention at the time of filing. The claimed invention as a whole may not be adequately described if the claims require an essential or critical feature which is not adequately described in the specification and which is not conventional or known in the art.”  (emphasis added).
MPEP 2163 also states “An invention described solely in terms of a method of making and/or its function may lack written descriptive support where there is no described or art-recognized correlation between the disclosed function and the structure(s) responsible for the function. For example, the amino acid sequence of a protein along with knowledge of the genetic code might put an inventor in possession of the genus of nucleic acids capable of encoding the protein, but the same information would not place the inventor in possession of the naturally-occurring DNA or mRNA encoding the protein. See In re Bell, 991 F.2d 781, 26 USPQ2d 1529 (Fed. Cir. 1993); In re Deuel, 51 F.3d 1552, 34 USPQ2d 1210 (Fed. Cir. 1995) (holding that a process could not render the product of that process obvious under 35 U.S.C. 103). (For guidance on subject matter eligibility of claims to naturally-occurring compositions, see MPEP § 2106.) The Federal Circuit has pointed out that, under United States law, a description that merely renders a claimed invention obvious may not sufficiently describe the invention for the purposes of the written description requirement of 35 U.S.C. 112. See Eli Lilly, 119 F.3d at 1567, 43 USPQ2d at 1405; compare Fonar Corp. v. Gen. Elec. Co., 107 F.3d 1543, 1549, 41 USPQ2d 1801, 1805 (Fed. Cir. 1997) ("As a general rule, where software constitutes part of a best mode of carrying out an invention, description of such a best mode is satisfied by a disclosure of the functions of the software. This is because, normally, writing code for such software is within the skill of the art, not requiring undue experimentation, once its functions have been disclosed.... Thus, flow charts or source code listings are not a requirement for adequately disclosing the functions of software.").”  (emphasis added).
The claims fail to recite any described or art-recognized correlation between the disclosed functions of the media clamps and the structure(s) responsible for the functions, and also fail to recite any described or art-recognized correlation between the translating function of the media support device and the structure(s) responsible for translation.  Claim 1 now recites “motors to operate the number of media clamps…”  Similarly, claim 7 now recites “placing media clamps, having multiple positions, in a clamped position with motors…raising, via the motors, the media clamps…, lowering, via the motors, the media clamps…”  Claim 11 recites “translating the media support device towards the media clamps…”  Claim 12 now recites “motors to operate the number of sets of media clamps…”  
Numbered paragraph [0037] of the instant application states “As the media clamps (104) move, the system (100) also includes a component for moving the media clamps (104).  In some examples, this may be a motor that is coupled to a media clamp (104).  In other examples, the movement of a media transport assembly may cause the media clamps (104) to raise and lower”.   (emphasis added). The relevant portion of numbered paragraph [0051] of the instant application also states “As the media clamps (104) move between positions, the system (100) also includes a component that actuates, or engages the media clamps (104).  In some examples, the media clamps (104) are actuated by motors that are coupled to the media clamps (104). In other examples, the media clamps (104) are actuated by motion of a media transport assembly.  (emphasis added).  Also, numbered paragraph [0059] of the instant application states “Next, as depicted in FIG. 7B, the media support (718) is moved, or translated towards the media clamp (104) as indicated by the arrow (720)”.  (emphasis added).  Also, numbered paragraphs [0020], [0022], [0038], [0039], [0042], [0043], [0048], [0054] and Table 1 describe functions of the media clamps and the translating function of the media support device, but do not disclose any specific structure to entirely perform each of the functions in the claims.  
The specification fails to express or describe the motor in any understandable terms including such as, a specific type of motor effective to achieve the claimed functions, a circuit to control to the motor(s), a switch to operate the motor(s), or any other manner that provides sufficient structure to entirely perform the claimed functions.  The specification inadequately describes and the drawings do not show how motors entirely perform the claimed functions of the media clamps, and do not show how any structure at all that entirely performs the claimed translating function of the media support device.  Applicant’s drawings and descriptions fail to describe, even at a high level, how motors could be controlled or operated to produce the specific results described in the claims.  Motors alone cannot entirely perform the claimed functions of the media clamps, such as moving media clamps according the position of a leading edge of an incoming media sheet relative to a stack edge of a stack region; moving media clamps to specific positions during or following x-direction alignment of media sheets; moving media clamps to a raised position as each incoming media sheet of a job is received; or moving media clamps to a raised position at a rate to match a print rate of a printing device.  Likewise, no structure is disclosed at all in the specification for entirely performing the claimed function of translating the media support device towards the media clamps.  Applicant’s mere showing of rectangular boxes (101-1 to 101-8) and (104-1 to 104-4) representing motors and clamps in the drawing submitted on 5/6/2021 would not satisfy the requirements under 35 U.S.C. 112, first paragraph.  Likewise applicant’s mere showing of an arrow (720) and a rectangular box (718) representing a media transport device that is somehow translated would not satisfy the requirements under 35 U.S.C. 112, first paragraph.  In fact, the specification is silent as to how x-direction alignment is performed, how clamps are raised as each incoming media sheet is received and how clamps are raised at a rate to match a print rate of a printing device.  There is no disclosure in the instant application of any essential or critical feature (e.g., sensors, motor controllers, switches, circuits, motor types, power sources, software, etc.) required (essential) to operate each motor in order for each clamp to pivot up or down to each recited position at each recited time in the claims.  Similarly, the instant application does not teach the essential or critical feature required to translate the media support device.  In addition, applicant has not presented any evidence showing that structure for performing the claimed media clamp functions or the claimed translation function of the media support is known in the art or conventional.  Thus, the claimed invention as a whole is also not adequately described, since the claims require an essential or critical feature which is not adequately described in the specification and which is not conventional or known in the art.
MPEP 2163 also states “Written description issues may also arise if the knowledge and level of skill in the art would not have permitted the ordinary artisan to immediately envisage the claimed product arising from the disclosed process. See, e.g., Fujikawa v. Wattanasin, 93 F.3d 1559, 1571, 39 USPQ2d 1895, 1905 (Fed. Cir. 1996) (a "laundry list" disclosure of every possible moiety does not necessarily constitute a written description of every species in a genus because it would not "reasonably lead" those skilled in the art to any particular species); In re Ruschig, 379 F.2d 990, 995, 154 USPQ 118, 123 (CCPA 1967) ("If n-propylamine had been used in making the compound instead of n-butylamine, the compound of claim 13 would have resulted. Appellants submit to us, as they did to the board, an imaginary specific example patterned on specific example 6 by which the above butyl compound is made so that we can see what a simple change would have resulted in a specific supporting disclosure being present in the present specification. The trouble is that there is no such disclosure, easy though it is to imagine it." (emphasis in original)); Purdue Pharma L.P. v. Faulding Inc., 230 F.3d 1320, 1328, 56 USPQ2d 1481, 1487 (Fed. Cir. 2000) ("[T]he specification does not clearly disclose to the skilled artisan that the inventors ... considered the ratio... to be part of their invention .... There is therefore no force to Purdue’s argument that the written descrtiption requirement was satisfied because the disclosure revealed a broad invention from which the [later-filed] claims carved out a patentable portion").”
Applicant cited numerous sections of the instant application as alleged written description support for the claims (i.e., paragraphs [0020], [0022], [0037], [0038], [0039], [0042], [0043], [0048], [0051] and [0054] and Table 1),  but none of these sections provides the knowledge and level of skill in the art that would permit an ordinary artisan to immediately envisage the claimed product arising from the disclosed process.  None of these sections describes the structure needed to entirely perform the claimed functions of the media clamps in the claims or the claimed translating function of the media support device in the claims.  At best, an ordinary artisan would know that the media clamps can be coupled to motors and that motors can move clamps up and down, but the ordinary artisan would not be able to immediately envisage the structure required entirely perform control of the motors to move each of the media clamps to each of the specific positions at each of the specific times in the claims.  Likewise, an ordinary artisan would also not be able to immediately envisage the structure required to entirely perform the translating function of the media support device in the claims. For example, there is no disclosure teaching how x-direction alignment is performed; how x-direction alignment is started or stopped; how clamp movement can be performed during or after x-direction alignment; how media clamps can be raised as each incoming media sheet is received; how media clamps can be raised at a rate to match a print rate of a printing device or how to translate the media support device toward the media clamps as claimed.  Also, applicant has not shown that operation of media clamps during or after x-direction alignment or translating a media support device towards media clamps, as claimed, is conventional or known in the art.  
	MPEP 2163 also states
i)    For Each Claim Drawn to a Single Embodiment or Species:
(A) Determine whether the application describes an actual reduction to practice of the claimed invention.
(B) If the application does not describe an actual reduction to practice, determine whether the invention is complete as evidenced by a reduction to drawings or structural chemical formulas that are sufficiently detailed to show that applicant was in possession of the claimed invention as a whole.
(C) If the application does not describe an actual reduction to practice or reduction to drawings or structural chemical formula as discussed above, determine whether the invention has been set forth in terms of distinguishing identifying characteristics as evidenced by other descriptions of the invention that are sufficiently detailed to show that applicant was in possession of the claimed invention.
(1) Determine whether the application as filed describes the complete structure (or acts of a process) of the claimed invention as a whole. The complete structure of a species or embodiment typically satisfies the requirement that the description be set forth "in such full, clear, concise, and exact terms" to show possession of the claimed invention. 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph; cf. Fields v. Conover, 443 F.2d 1386, 1392, 170 USPQ 276, 280 (CCPA 1971) (finding a lack of written description because the specification lacked the "full, clear, concise, and exact written description" which is necessary to support the claimed invention). If a complete structure is disclosed, the written description requirement is satisfied for that species or embodiment, and a rejection under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must not be made.
(2) If the application as filed does not disclose the complete structure (or acts of a process) of the claimed invention as a whole, determine whether the specification discloses other relevant identifying characteristics sufficient to describe the claimed invention in such full, clear, concise, and exact terms that a skilled artisan would recognize applicant was in possession of the claimed invention. For example, in the biotech art, if a strong correlation has been established between structure and function, one skilled in the art would be able to predict with a reasonable degree of confidence the structure of the claimed invention from a recitation of its function. Thus, the written description requirement may be satisfied through disclosure of function and minimal structure when there is a well-established correlation between structure and function. In contrast, without such a correlation, the capability to recognize or understand the structure from the mere recitation of function and minimal structure is highly unlikely. In this latter case, disclosure of function alone is little more than a wish for possession; it does not satisfy the written description requirement. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (written description requirement not satisfied by merely providing "a result that one might achieve if one made that invention"); In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming a rejection for lack of written description because the specification does "little more than outline goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate").  (emphasis added).
With regard to (A), (B) and (C)(1), the instant application does not disclose any actual reduction to practice; does not disclose that the invention has been set forth in terms of distinguishing identifying characteristics as evidenced by other descriptions of the invention that are sufficiently detailed to show that applicant was in possession of the claimed invention; and does not describe the complete structure (or acts of a process) of the claimed invention as a whole, because the instant application does not disclose any structure for performing x-direction alignment or motor control or detection of the leading edge of a media sheet in order to move media clamps up and down to the specific positions at the specific times in the claims.  The instant application also does not disclose any structure at all for translating the media support device toward the media clamps, as claimed.  Applicant has also not shown that such structures for performing the claimed functions of the media clamps or the claimed translating function of the media support device are conventional or known in the art.  
With regard to (C)(2), the instant application recites function and minimal structure (motors coupled to media clamps) to allegedly perform the claimed functions of the media clamps.  The instant application fails to provide any structure at all for translating the media support device towards the media clamps, as claimed.  The instant application also fails to provide any structure at all for determining the position of the leading edge of a media sheet or performing x-direction alignment.  Motors alone cannot entirely perform the claimed functions in the claims, such as moving media clamps according the position of a leading edge of an incoming media sheet relative to a stack edge of a stack region; moving media clamps to specific positions during or following x-direction alignment of media sheets; moving media clamps as each incoming media sheet is received; or moving media clamps at a rate to match a print rate of a printing device.  Likewise, the instant application does not disclose any structure at all for performing the claimed translating function of the media support device.  There is no disclosure in the instant application of the essential structure that is required to operate the motors in order for each clamp to pivot up or down to each specific position at each specific time or to translate the media support device, as claimed.  Also, applicant has not shown that structure for performing the recited functions of the media clamps or the recited translation function of the media support device in the claims is conventional or known in the art.  Thus, there is no well-established correlation between structure and function, the capability to recognize or understand the structure from the mere recitation of function and minimal structure is highly unlikely, and the claims do not satisfy the written description requirement.
MPEP 2163 also states
While there is a presumption that an adequate written description of the claimed invention is present in the specification as filed, In re Wertheim, 541 F.2d 257, 262, 191 USPQ 90, 96 (CCPA 1976), a question as to whether a specification provides an adequate written description may arise in the context of an original claim. An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated. See Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1349-50 (Fed. Cir. 2010) (en banc). The written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification. "Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement."Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002).  (emphasis added).
Even if applicant somehow argues that the current amended claims include originally claimed functions, the disclosure of the instant application fails to sufficiently identify how the claimed functions are performed.  Applicant cited numerous sections of the specification of the instant application as alleged written description support for the claims (i.e., paragraphs [0020], [0022], [0037], [0038], [0039], [0042], [0043], [0048], [0051] and [0054] and Table 1).  However, all of these sections, except for numbered paragraphs [0037] and [0051] describe functions without describing how the functions are performed.   Numbered paragraph [0037] of the instant application states “As the media clamps (104) move, the system (100) also includes a component for moving the media clamps (104).  In some examples, this may be a motor that is coupled to a media clamp (104).  In other examples, the movement of a media transport assembly may cause the media clamps (104) to raise and lower”.  (emphasis added).  The relevant portion of numbered paragraph [0051] merely recites that “As the media clamps (104) move between positions, the system (100) also includes a component that actuates, or engages the media clamps (104).  In some examples, the media clamps (104) are actuated by motors that are coupled to the media clamps (104). In other examples, the media clamps (104) are actuated by motion of a media transport assembly.” (emphasis added).  The specification fails to express or describe the motor in any understandable terms including such as, a specific type of motor effective to achieve the claimed functions, a circuit to control to the motor(s), a switch to operate the motor(s), or any other manner that provides sufficient structure to entirely perform the claimed functions.  The specification inadequately describes and the drawings do not show how motors entirely perform the claimed functions of the media clamps, and do not show how any structure at all that entirely performs the claimed translating function of the media support device.  Applicant’s drawings and descriptions fail to describe, even at a high level, how motors could be controlled or operated to produce the specific results described in the claims.  In fact, the instant application fails to describe, even at a high level, how the position of a leading edge of each incoming media sheet is determined; how x-direction alignment is performed; how media clamp movement can be performed during or following x-direction alignment; how media clamp movement can be performed as each incoming media sheet of a job is received; or how media clamp movement can be performed at a rate to match a print rate of a printing device.  Likewise, the specification fails to describe, even at a high level how the media support device is translated.  As such, the disclosure of the instant application fails to sufficiently identify how the claimed functions are performed, and the claims lack written description support.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1-11, 16 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "high raised position " in line 7.  (emphasis added). The term "high raised position" in claim 1 is a relative term which renders the claim indefinite.  The term "high raised position" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Therefore, claim 1 is rendered indefinite.
Claim 1 recites the limitation "intermediate position" in line 9.  The term "intermediate position" in claim 1 is a relative term which renders the claim indefinite.  The term "intermediate position" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Therefore, claim 1 is rendered indefinite.  While claim 1 now recites that the intermediate position is a position where the media clamps are between the high raised position and a clamped position, it is unclear where the “high raised position” is located.  Thus, it is likewise unclear where the “intermediate position” is located, since it is a position defined relative to the high raised position.
Claims 4, 5 and 7 also recite “intermediate position”, and therefore have the same indefiniteness issue as in claim 1.
Claim 4 depends from claim 1.  Claim 1 recites “a high raised position”.  After this, claim 4 again recites “a high raised position”.  It is unclear if the recited “a high raised position” in claim 4 is the same or different from the previously recited “a high raised position” in claim 1.  It is unclear how many different high raised positions are claimed in claim 4. 
The term "high raised position" in claims 4 and 9 is a relative term which renders the claims indefinite.  The term "high raised position" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Therefore, claims 4 and 9 are rendered indefinite.   
Claims 2-11, 16 and 18-20 depend from claim 1, and therefore have the same indefiniteness issues as outlined above with regard to claim 1.
Response to Arguments
5.	Applicant's arguments filed 5/6/2021 have been fully considered but they are not persuasive.
Applicant argues
Specifically, Applicant’s specification very clearly does satisfy the written description requirement. That is, Applicant’s specification describes movement of media clamps based on a position of media within an output tray. As a specific example, paragraph [0021] states that “media clamps [are placed] ... in a clamped position until a leading edge of an incoming media sheet has passed over a trailing edge of a stack region.” (Applicant’s specification, paragraph [0021]). Applicant’s specification then states that “[t]he media clamps are then raised after a leading edge of the incoming media sheet has passed over a trailing edge of a stack region and then lowered after the leading edge of the incoming media sheet has passed the media clamp.” (Applicant’s specification, paragraph [0021]).  Paragraph [0037] of Applicant’s specification then notes that “[a]s the media clamps (104) move, the system (100) also includes a component for moving the media clamps (104). In some examples, this may be a motor that is coupled to a media clamp (104).” (Applicant’s specification, paragraph [0037]).  Additional support for the claimed subject matter may be found in at least paragraphs [0020], [0022], [0038], [0039], [0042], [0043], [0048], [0051], [0054], and Table 1 if Applicant’s originally-filed specification.
The examiner disagrees with this argument.  Applicant cited numerous sections of the instant application as alleged written description support for the claims (i.e., paragraphs [0020], [0022], [0037], [0038], [0039], [0042], [0043], [0048], [0051] and [0054] and Table 1),  but none of these sections provides the knowledge and level of skill in the art that would permit an ordinary artisan to immediately envisage the claimed product arising from the disclosed process.  None of these sections describes the structure needed to entirely perform the claimed functions of the media clamps in the claims or the claimed translating function of the media support device in the claims.  At best, an ordinary artisan would know that the media clamps can be coupled to motors and that motors can move clamps up and down, but the ordinary artisan would not be able to immediately envisage the structure required to entirely perform control of the motors to move each of the media clamps to each of the specific positions at each of the specific times in the claims.  Likewise, an ordinary artisan would also not be able to immediately envisage the structure required to entirely perform the translating function of the media support device in the claims. There is no disclosure teaching how x-direction alignment is performed; how x-direction alignment is started or stopped; how clamp movement can be performed during or after x-direction alignment; how media clamps can be raised as each incoming media sheet is received; how media clamps can be raised at a rate to match a print rate of a printing device or how to translate the media support device toward the media clamps as claimed.  Also, applicant has not shown that operation of media clamps during or after x-direction alignment or translating a media support device towards media clamps, as claimed, is conventional or known in the art.  
Next, applicant argues
As an initial matter, Applicant respectfully reminds the Office that original subject matter enjoys a “strong presumption” of compliance with the written description requirement. (MPEP §§ 2163 (I)(A), 2163(II)(A), 2163(II)(A)(3)(a)). The rejected subject matter is original to this application. Thus, the Office must overcome a strong presumption that the claims comply with the written description requirement. Applicant respectfully submits that the Office has failed to overcome this strong presumption in Applicant’s favor.
The examiner disagrees with this argument.  None of the current claims 1, 7, 11 or 12 is limited to original matter.  Rather, these claims have been amended, including amendments to each of the claimed functions of the media clamps in claims 1, 7 and 12.  Even if applicant somehow argues that the current amended claims include originally claimed functions, the disclosure of the instant application fails to sufficiently identify how the claimed functions are performed.  Applicant cited numerous sections of the specification of the instant application as alleged written description support for the claims (i.e., paragraphs [0020], [0022], [0037], [0038], [0039], [0042], [0043], [0048], [0051] and [0054] and Table 1).  However, all of these sections, except for numbered paragraphs [0037] and [0051] describe functions of the media clamps without describing how the functions are performed.  Numbered paragraph [0037] of the instant application states “As the media clamps (104) move, the system (100) also includes a component for moving the media clamps (104).  In some examples, this may be a motor that is coupled to a media clamp (104).  In other examples, the movement of a media transport assembly may cause the media clamps (104) to raise and lower”.  (emphasis added).  The relevant portion of numbered paragraph [0051] merely recites that “As the media clamps (104) move between positions, the system (100) also includes a component that actuates, or engages the media clamps (104).  In some examples, the media clamps (104) are actuated by motors that are coupled to the media clamps (104). In other examples, the media clamps (104) are actuated by motion of a media transport assembly.” (emphasis added).
The specification fails to express or describe the motor in any understandable terms including such as, a specific type of motor effective to achieve the claimed functions, a circuit to control to the motor(s), a switch to operate the motor(s), or any other manner that provides sufficient structure to entirely perform the claimed functions.  The specification inadequately describes and the drawings do not show how motors entirely perform the claimed functions of the media clamps, and do not show how any structure at all entirely performs the claimed translating function of the media support device.  Applicant’s drawings and descriptions fail to describe, even at a high level, how motors could be controlled or operated to produce the specific results described in the claims.  In fact, the instant application fails to describe, even at a high level, how the position of a leading edge of each incoming media sheet is determined; how x-direction alignment is performed; how media clamp movement can be performed during or following x-direction alignment; how media clamp movement can be performed as each incoming media sheet of a job is received; or how media clamp movement can be performed at a rate to match a print rate of a printing device.  Likewise, the specification fails to describe, even at a high level how the media support device is translated.  As such, the disclosure of the instant application fails to sufficiently identify how the claimed functions are performed, and the claims lack written description support.  
Next, applicant argues
In the present case, the Office has done exactly as described in Ex parte Dawson, Ex parte Cao, and Ex parte Kerr. Specifically, the Action has considered the four comers of Applicant’s specification, but has not provided any findings or evidence as to “why persons skilled in the art would not recognize a description of the invention defined by the claims.” (Exparte Cao, pp. 5-6). For example, the written description rejection is set forth on pages 4-7 of the Action and makes assertions such as “[a] review of the four comers of the disclosure fails to provide any drawings, details in the specification, abstract support, or any other support to show that Applicant had possession of the claimed” recitations. (Action, p. 5). However, the Office has failed to provide any evidence as to “why a person skilled in the art would not recognize in an applicant’s disclosure a description of the invention defined by the claims.” (MPEP § 2163(III)(A)).  Indeed, the rejection is devoid of “evidence or reasons” as to why the disclosure fails to reasonably convey to one of ordinary skill in the art that Applicant possessed the claimed invention. Thus, the Office has failed to set forth express findings of fact that support the lack of written description conclusion as its own procedures require and as has been required by the PTAB, by at least not considering what Applicant’s specification would convey to one having ordinary skill in the art. (MPEP §2163.04). For at least this reason, the rejection of claims 1-20 under 35 U.S.C. § 112(a) should be reconsidered and withdrawn.
The examiner disagrees with this argument.  The claims fail to recite any described or art-recognized correlation between the disclosed functions of the media clamps and the structure(s) responsible for the functions, and also fail to recite any described or art-recognized correlation between the translating function of the media support device and the structure(s) responsible for translation.  Claim 1 now recites “motors to operate the number of media clamps…”  Similarly, claim 7 now recites “placing media clamps, having multiple positions, in a clamped position with motors…raising, via the motors, the media clamps…, lowering, via the motors, the media clamps…”  Claim 11 recites “translating the media support device towards the media clamps…”  Claim 12 now recites “motors to operate the number of sets of media clamps…”  
Numbered paragraph [0037] of the instant application states “As the media clamps (104) move, the system (100) also includes a component for moving the media clamps (104).  In some examples, this may be a motor that is coupled to a media clamp (104).  In other examples, the movement of a media transport assembly may cause the media clamps (104) to raise and lower”.   (emphasis added).  The relevant portion of numbered paragraph [0051] of the instant application also states “As the media clamps (104) move between positions, the system (100) also includes a component that actuates, or engages the media clamps (104).  In some examples, the media clamps (104) are actuated by motors that are coupled to the media clamps (104). In other examples, the media clamps (104) are actuated by motion of a media transport assembly.  (emphasis added).  Also, numbered paragraph [0059] of the instant application states “Next, as depicted in FIG. 7B, the media support (718) is moved, or translated towards the media clamp (104) as indicated by the arrow (720)”.  (emphasis added).  Also, numbered paragraphs [0020], [0022], [0038], [0039], [0042], [0043], [0048], [0054] and Table 1 describe functions of the media clamps and the translating function of the media support device, but do not disclose any specific structure to entirely perform each of the functions in the claims.  
The specification fails to express or describe the motor in any understandable terms including such as, a specific type of motor effective to achieve the claimed functions, a circuit to control to the motor(s), a switch to operate the motor(s), or any other manner that provides sufficient structure to entirely perform the claimed functions.  The specification inadequately describes and the drawings do not show how motors entirely perform the claimed functions of the media clamps, and do not show how any structure at all entirely performs the claimed translating function of the media support device.  Applicant’s drawings and descriptions fail to describe, even at a high level, how motors could be controlled or operated to produce the specific results described in the claims.  Motors alone cannot entirely perform the claimed functions of the media clamps, such as moving media clamps according the position of a leading edge of an incoming media sheet relative to a stack edge of a stack region; moving media clamps to specific positions during or following x-direction alignment of media sheets; moving media clamps to a raised position as each incoming media sheet of a job is received; or moving media clamps to a raised position at a rate to match a print rate of a printing device.  Likewise, no structure is disclosed at all in the specification for entirely performing the function of translating the media support device towards the media clamps.  Applicant’s mere showing of rectangular boxes (101-1 to 101-8) and (104-1 to 104-4) representing motors and clamps in the drawing submitted on 5/6/2021 would not satisfy the requirements under 35 U.S.C. 112, first paragraph.  Likewise applicant’s mere showing of an arrow (720) and a rectangular box (718) representing a media transport device that is somehow translated would not satisfy the requirements under 35 U.S.C. 112, first paragraph.  In fact, the specification is silent as to how x-direction alignment is performed, how clamps are raised as each incoming media sheet is received or how clamps are raised at a rate to match a print rate of a printing device.  There is no disclosure in the instant application of any essential or critical feature (e.g., sensors, motor controllers, switches, circuits, motor types, power sources, software, etc.) required (essential) to operate each motor in order for each clamp to pivot up or down to each recited position at each recited time in the claims.  Similarly, the instant application does not teach the essential or critical feature required to translate the media support device.  Moreover, applicant has not presented any evidence showing that structure for performing the recited media clamp functions or the translation function of the media support is known in the art or conventional.  Thus, the claimed invention as a whole is also not adequately described, since the claims require an essential or critical feature which is not adequately described in the specification and which is not conventional or known in the art.
Next, applicant argues
Applicant also respectfully submits that the Office appears to be confusing the written description rejection and the enablement rejection. For example, in the Interview, the Office suggested that perhaps Applicant considered the operation of a motor based on a detected media edge to be sufficiently well known that it did not need to be disclosed in the specification. This assertion is clearly directed to an enablement matter, not a written description matter. Given that Applicant has repeatedly asserted where in Applicant’s specification the claimed subject matter is described, the Office should have determined that Applicant’s specification satisfies the written description requirement. Via earlier correspondence, the Office acknowledged that Applicant’s specification complied with the enablement requirement by withdrawing, based on Applicant’s argument, the enablement rejection.
The examiner disagrees with this argument.  Determination as to whether subject matter is conventional or known in the art is a factor in determining whether or not it is necessary to disclose this subject matter in an application in order to provide adequate  written description support for a claimed invention.  See MPEP 2163.
Next, applicant argues
In the Interview, the Examiner suggested a demonstration as to what one having ordinary skill in the art would interpret the specification to mean given the state of the art at the time of filing of the present application. While Applicant respectfully re-iterates that this is not necessary for at least the reasons presented above, Applicant now supplies evidence indicating that one having ordinary skill in the art would interpret the specification to communicate regarding ownership of the claimed subject matter.
Consider a document entitled HP OfficeJet Pro x476 and X576 (“HP OfficeJet Manual”) published in 2013. (https://www.laserpros.com/img/manuals/hp-manuals/hp-oj-pro-x476-x576-troubleshooting-manual.pdf). HP OfficeJet Manual notes that “the product performs media edge detection after printing the first sheet.” (HP OfficeJet Manual, p. 4). As a particular example, HP OfficeJet Manual states that “the page moves up until the trailing edge is 40 mm (1.5 inches) past the star-wheel jam reflective sensor.” (HP OfficeJet Manual, p. 4). As yet another example, HP OfficeJet Manual describes other types of sensors, i.e., “REDI sensors ... that detect leading and trailing edges and jams.” (HP OfficeJet Manual, p. 25). As such, HP OfficeJet Manual clearly indicates that one having ordinary skill in the art would identify any number of sensors, including the REDI sensor, star-wheel jam reflective sensor, and other optical sensors, as those used to determine when “a leading edge of the incoming media sheet has passed the number of media clamps.” (Claim 1).
Still further, regarding an output signal being passed to a motor, HP OfficeJet
Manual states that when “the form sensor detects the trailing edge of the last page, the last sheet is ejected and the motor turns in a sequence that lifts the pick-roller assembly to standby (paper-loading) mode again.” (HP OfficeJet Manual, p. 33) (emphasis added).
As yet another example, HP OfficeJet Manual describes an operation where a “scan module turns off’ responsive to “the trailing edge [not being detected] ... within the time allotted.” (HP OfficeJet Manual, p. 34). These portions of HP OfficeJet Manual describe the control of a motor based on a sensor output. To be clear, the law is settled: the burden of establishing a prima facie case of lack of written description under 35 U.S.C. § 102(a) rests with the Office. Nevertheless, and contrary to the assertion in the Action that Applicant has not provided any “art-recognized correlation between the disclosed function and the structure(s),” (Action, p. 11), HP OfficeJet Manual explains such a connection.
HP OfficeJet Manual is presented as evidence regarding the understanding of one having ordinary skill in the art. In other words, given Applicant’s description of operating a motor to move clamps based on a detected leading or trailing edge of media, one having ordinary skill in the art would understand that to mean that a signal is passed from a sensor to activate or deactivate a motor to move the media clamps. Given Applicant’s disclosure, those of ordinary skill in the art would understand that such a disclosure at least implies (and arguably expressly describes) that the motor operates based on an output of a media edge sensor. Is, it is well-established that “[a] patent need not teach, and preferably omits, what is well known in the art.” Spectra-Physics, Inc. v. Coherent, Inc., 827 F.2d 1524, 1536, 3 USPQ2d 1737, 1745 (Fed. Qr. 1987). Accordingly, the fact that the application is intended to be broad covering the many different ways/motors that could be used to move the media clamps and the associated timing, does not indicate that the application does not satisfy the written description requirement. That is. Applicant respectfully submits that the operation of a motor to impart motion is veil within the purview- of one having ordinary skill in the art and, following the preference indicated above, need not be described in detail in this application.
The examiner disagrees with these arguments.  While applicant has provided prior art that teaches a structure for detecting the edge of a media sheet and operating a motor, this prior art does not provide any disclosure showing how to move media clamps to different positions at different times in response to detection of the leading edge of the media sheet, as claimed.  Thus, the disclosure of the instant application in combination with applicant’s cited prior art does not satisfy the written description requirement for claims 1, 7, 11, 12 and their dependent claims.  Also, the prior art cited by applicant is silent as to any x-direction alignment and silent as to pivoting media clamps during or following x-direction alignment, as required in claims 1 and 7 and their dependent claims.  Likewise, the prior art cited by applicant is silent as to translating a media support device, as required in claim 11.  Moreover, the prior art cited by applicant is silent as to pivoting clamps between clamped and raised positions as each incoming media sheet of a job is received, as required in claim 12.  In addition, the prior art cited by applicant is silent as to pivoting media clamps to raised positions at a rate to match a print rate of a printing device, as required in claim 12.    
	With regard to applicant’s arguments about indefiniteness, the examiner has cited new indefiniteness rejections based upon amendments made to the claims in the amendment dated 5/6/2021.
Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS A MORRISON whose telephone number is (571)272-7221.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS A MORRISON/Primary Examiner, Art Unit 3658